Citation Nr: 9914271	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-28 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to recognition of two of the appellant's natural 
grandchildren as his adopted children.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran served on active duty from March 1941 to April 
1942, was a prisoner of war of the Japanese government for 
two days in April 1942, and served on active duty from 
October 1944 to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which held that [redacted] and [redacted], 
the veteran's grandchildren, could not be recognized as his 
adopted children for VA purposes.  


FINDINGS OF FACT

1.  In October 1995, a Philippine court granted the petition 
of the appellant and his spouse to adopt two of his natural 
grandchildren under Philippine law.  

2.  The grandchildren in question, [redacted] and [redacted], 
have continued to reside with their natural parents in the 
Philippines.  


CONCLUSION OF LAW

The appellant's grandchildren are not entitled to recognition 
by VA as his adopted children.  38 U.S.C.A. § 101(4) (West 
1991); 38 C.F.R. § 3.57 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks recognition by VA of two children as his 
adoptive children for the purpose of entitlement to VA 
benefits.  In the interest of clarity, the Board will 
initially review the relevant law and regulations.  The 
factual background of this case will then be described.  
Finally, the Board will analyze the claim and render a 
decision.

Relevant law and regulations

The controlling law regulation states that the term "child" 
of the veteran includes an unmarried person who is a child 
legally adopted before the age of 18 years and who either 
remains under 18 years of age or who is between the ages of 
18 and 23 years and is pursuing a course of instruction at an 
approved educational institution.  38 U.S.C.A. § 101(4)(A); 
38 C.F.R. § 3.57(a).  

The term "adopted child" means a child adopted pursuant to 
a final decree of adoption, a child adopted pursuant to an 
unrescinded interlocutory decree of adoption or remaining in 
the custody of the adopting parent (or parents) during the 
interlocutory period, and a child who has been placed for 
adoption under an agreement entered into by the adopting 
parent (or parents) with any agency authorized under law to 
so act, unless and until such agreement is terminated, while 
the child remains in the custody of the adopting parent (or 
parents) during a period of placement for adoption under such 
agreement.  The term includes, as of the date of death of the 
veteran, such child who:  (1)  Was living in the veteran's 
household at the time of the veteran's death; and (2) was 
adopted by the veteran's spouse under a decree issued within 
two years after August 25, 1959, or the veteran's death, 
whichever is later, and (3) was not receiving from an 
individual other than the veteran or the veteran's spouse, or 
from a welfare organization which furnishes services or 
assistance for children, recurring contributions of 
sufficient size to contribute the major portion of the 
child's support.  38 C.F.R. § 3.57(c)1998. 

In sum, the above reflects that, in order for an individual 
to be recognized as the adopted child of a veteran by VA, the 
child must have been adopted by the veteran before the age of 
18 remain in the custody of the adopting parent or parents.  
38 C.F.R. § 3.57(a) and (c).  

For children adopted under foreign law, there are additional, 
very specific requirements.  As pertinent to this appeal, the 
adopted person cannot be in the custody of one or both of the 
natural parents, unless the natural parent is the veteran's 
spouse; and the adopted person must reside with the veteran.  
38 U.S.C.A. § 101(4)(B); 38 C.F.R. § 3.57(e).  

Factual background

A review of the evidence of record shows that the veteran is 
currently in receipt of nonservice-connected disability 
pension benefits based on his income from the Government 
Service Insurance System Annuities.  He is also receiving 
additional benefits for his dependent wife.  He and his wife 
submitted a petition for adoption of [redacted] and [redacted], 
their grandchildren, in 1995.  The children's natural parents 
consented to the adoption.  In October 1995, a Philippine 
court granted the petition of the veteran and his spouse to 
adopt the grandchildren under Philippine law.  

A field examination was conducted in 1996 and the report of 
the examination is dated in August 1996.  The witnesses were 
described as appearing credible and records reviewed and 
searched were described as authentic in all respects.

The veteran was not seen during the course of the 
investigation since he was in the United States.  It was 
noted the veteran had left for the United States on May 22, 
1996, and was to stay there for an undetermined number of 
months.  No specific date was mentioned as to when he would 
be returning to the Philippines.  

Custodial care of the children was left to the natural 
parents.  The natural mother of the children was interviewed 
at her place of work on June 18, 1996.  She stated that she 
and her family, including the two adopted children, had lived 
in the veteran's house for about five years.  She indicated 
that she was still taking care of the needs of her children, 
with the veteran being in the United States.  She added that, 
sometimes, the veteran would send 1,000 pesos a month for 
support of the children and maintenance of the house.  She 
added that she enrolled the children at local schools in the 
absence of her parents-in-law.  She further stated that she 
took care of the educational and the personal needs of the 
two children, with the assistance of her husband.  The 
husband, the veteran's son, was described as unemployed and 
dependent on the veteran.  She added that, sometimes, her 
parents-in-law communicated to them from the United States, 
and gave them some instructions.  However, it was indicated 
that, inasmuch as the veteran and his wife were not around, 
most of the decisionmaking involving the children came from 
her husband or from her.

The children, [redacted] (age 8) and [redacted] (age 5), were seen.  
Both claimed that they had been staying with their natural 
parents.  The natural father was the one who took them to 
school, while their natural mother helped them with their 
homework and provided them medicine when they were sick.  It 
was noted they were not concerned about the absence of their 
adopted parents because their natural parents were with them.  
It appeared to the field examiner that all the needs of the 
children were being fully satisfied by the natural parents 
despite the adoption by the grandparents.  

The field examiner also interviewed three other individuals 
who disclosed that the natural parents of the children were 
also staying with the children, even after the adoption.  The 
individuals indicated that the children had never been 
separated from their natural parents.  They observed that 
some of the needs of the children were provided by their 
natural mother since she was employed.  They also indicated 
that the natural father took the children to school and 
picked them up after school.  The field examiner noted that 
these individuals impressed him as being credible.  

Analysis

Based on the foregoing, it is apparent that the adoptions in 
this case manifestly do not meet the requirements of the 
applicable law, 38 U.S.C.A. § 101(4) and the VA regulation, 
38 C.F.R. § 3.57.  While the appellant may have provided some 
financial support, the children have remained in the custody 
of the natural parents and did not reside with the appellant.  
The requirements of the controlling regulation are clear and 
specific.  Among other things, the adoptive children must 
reside with the veteran and cannot be in the custody of the 
natural parents.  These requirements have not been satisfied 
in the present case.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, for 
reasons stated above the appeal is denied.  


ORDER

As there is no legal merit to the claim for entitlement to 
recognition of the appellant's natural grandchildren as his 
adopted children for VA purposes, the appeal is denied.  


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

